DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction mailed on 2/26/2021 has been withdrawn.  Currently claims 1-7, 10-15, & 21-27 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10-13 & 15  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US Patent 10,204,964 B1)
Regarding claim 1, Lee et al discloses an image sensor(fig. 6), comprising: a semiconductor substrate(101), the semiconductor substrate(101) having a first surface and a second surface opposite each other, the semiconductor substrate (101)including a photoelectric conversion region(110) in the semiconductor substrate(101); an organic photoelectric conversion device (270)on the first surface of the semiconductor substrate(101); a through electrode(150) structure connected to the organic photoelectric conversion device(270); and a pixel separation structure(220) extending from the first surface toward the second surface of the semiconductor substrate(101), 
Regarding claim 2, Lee et al discloses wherein the pixel separation structure (220) has a first width, and the through electrode structure (150) has a second width greater than the first width (fig. 6).
Regarding claim 7, Lee et al discloses wherein the through electrode structure (150)includes a through conductive plug (150) and a second sidewall dielectric pattern (155), and the second sidewall dielectric pattern (155) surrounds a sidewall of the through conductive plug (150) fig. 6.
Regarding claim 10, Lee et al discloses wherein a thickness of the second sidewall dielectric pattern (155) is different from a thickness of the first sidewall dielectric pattern (222) fig. 6.
Regarding claim 11, Lee et al discloses wherein a width of the through
conductive plug (150) is greater than a width of the separation conductive pattern (220) fig. 6.
Regarding claim 12, Lee et al discloses an image sensor (fig. 6), comprising: a semiconductor substrate(101) having a first surface and a second surface opposite each other, the semiconductor substrate(101) including a plurality of photoelectric 
Regarding claim 13, Lee et al discloses wherein the pixel separation structure (220) has a first width, and the through electrode structure (150) has a second width greater than the first width (fig.6).
Regarding claim 15, Lee et al discloses wherein the pixel separation structure (220) includes a separation conductive pattern (224) and a first sidewall dielectric pattern (222), the first sidewall dielectric pattern (222) is between the separation conductive pattern (224) and the semiconductor substrate (101), and the through electrode structure (150) penetrates a portion of the separation conductive pattern (224) fig. 6.
Allowable Subject Matter
Claims 21-27 are allowed.
The limitations of claim 21 including: the connection region between the first regions and having a third width greater than the first width; a plurality of separation conductive patterns in the plurality of first regions and the plurality of second regions of the trench;

a first sidewall dielectric pattern between the plurality of separation conductive patterns and a sidewall of the trench; a through conductive plug in the connection region of the trench; and a second sidewall dielectric pattern surrounding a sidewall of the through conductive plug and contacting the plurality of separation conductive patterns was not found in prior art.
Claims 3-6 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813